Title: To Thomas Jefferson from Jaques Schmitz, 12 September 1806
From: Schmitz, Jaques
To: Jefferson, Thomas


                        
                            Monseigneur
                            
                            Baltimore le 12iéme Sepre 1806.
                        
                        Permetez qu’un homme, persecuté par le malheur et abandonné de tout le monde, sans parens, sans amis, dans un
                            pays étranger, cherche un asÿle, du Sécours auprès de Vous.
                        Vous étes président, le père et l’ami du peuple; soÿez aussi le père, l’ami et le liberateur d’un jeune
                            homme, jété par son mauvais Sort dans une terre étrangerre et dans l’esclavage; oui, Monseigneur, je suis obligé de servir
                            dans une Sucrerie deux ans, pour paÿer le rest de mon passage, qui consistait en vingt-cinque Dollars! O, que je suis
                            malheureux! Je ne suis pas capable de supporter ce changement éternel du froid et du chaud, qui change à tout moment; j’ai
                            été deux fois malade en neuf mois que je les ai servi déjà, et le docteur me disait que ce n’était que le changement
                            continuel du froid et du chaud qui causait ces maladies, et que je perdrait ma Santé à jamais si je restrait en cet état.
                        Que faire à present? Faire le coquin! Deserter Violer les loix? Ou rester et trainer une vie douloureux et
                            plus terrible que la morte même? Je suis trop honnette de faire le premier, et dieu me preserve du dernier. J’ai imploré
                            la divine Providence, et elle ma dit: cherche du Sécours auprès de
                            celui que j’ai placé au geuvernail des états; et qui est que c’est, si ce n’était Votre exelence? Vous pouvez me delivre
                            de cet état pitoÿable dans lequel j’ai langui neuf mois. Ecoutez un malheureux, qui se jéte à Vos pieds implorant Votre
                            clemence et Votre protection paternel! Une seul ligne de Votre exelence addresser à mes maitres me mettrait en liberté. Je
                            viendrai auprès de Vous, pour Vous remercier et demander un emploi dans la marine ou ailleurs où je peut-être emploÿer
                            avec avantage; Sachant la langue allemande, francaise, et l’anglaise un peu, la géomètrie, planemètrie et un peu dessiner.
                            Si je serai assez heureux que mes malheurs Vous toucherans, et que Vous me delivrez de la Servitude, je chercherai pendant
                            toute ma vie à Vous remercier et à mériter Votre bienveillance, par un fidel et active attachement aux fonctions que Vous
                            auriez la bonté de me confier.
                        J’emploÿerai ces peu de talens que la divine providence m’a donnez à vous Convaincre que Vous avez delivré un
                            homme de l’esclavage, qui s’en montra digne par une conduite irreprochable; je suis en ésperant une réponse agréable, avec
                            le respect le plus profond Monseigneur Votre trés-humble et très-obéissant Serviteur
                        
                            Jaques Schmitz
                            
                        
                    